Citation Nr: 0636026	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-12 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (initial) rating for diabetes 
mellitus, now rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1983 to September 
2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision that awarded service 
connection and a 20 percent rating for diabetes mellitus, 
effective October 1, 2004.  The veteran seeks a 40 percent 
rating for diabetes.  He testified before the Board in May 
2006.  The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action is needed from him.


REMAND

The veteran underwent a VA examination in August 2004.  
However, at the May 2006 Board hearing, he testified that his 
condition had not improved since that time and, very 
significantly, that he was now using an insulin pump because 
his pancreas was no longer producing any insulin.  In light 
of these changed circumstances since the August 2004 VA 
examination, the veteran should undergo an additional 
examination to assess the current severity of his diabetes 
mellitus.  

Also, the veteran testified at his Board hearing that a non-
VA doctor (Dr. Doss) has treated his diabetes mellitus every 
three months.  The claims folder contains medical records 
from Dr. Doss through May 2006.  On remand, the RO should 
request that the veteran identify all non-VA medical 
providers treating his diabetes mellitus since May 2006 and 
then seek to obtain all identified records, including from 
Dr. Doss since May 2006.  The veteran also stated that VA has 
been treating his diabetes annually.  No VA treatment records 
are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify all 
non-VA medical providers treating his 
diabetes mellitus since May 2006 and seek 
to obtain all identified, relevant 
records, including any treatment from Dr. 
Doss since May 2006.

2.  Obtain all VA medical records of 
treatment for the veteran's diabetes 
mellitus from 2004 to the present.  

2.  Then, schedule the veteran for an 
examination to determine the current 
severity of his diabetes.  Provide the 
claims folder to the examiner.  The 
examiner should discuss whether the 
veteran's activities are regulated.  See 
38 C.F.R. § 4.116, Diagnostic Code 7913 
(2006).  

3.  Readjudicate the claim for an 
increased (initial) rating for diabetes 
mellitus (now rated 20 percent).  If the 
decision is adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Board for 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


